                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

IN RE STEPHANIE MCDONALD,
                                                                             Bankruptcy Case Number
                                                                                19-82756-CRJ-13
         Debtor,

STEPHANIE MCDONALD,

         Plaintiff,
                                                                             Adversary Proceeding No.
v.

ADVANCE AMERICA,

         Defendant.
                                               COMPLAINT
         The debtor in this bankruptcy case and plaintiff in this adversary proceeding, Stephanie
McDonald (“McDonald”), makes the following allegations in her complaint against the Defendant,
Advance America (“Advance”).
                               Parties, Jurisdiction, and Nature of Action
         1.        McDonald is the debtor in the above-referenced Chapter 13 bankruptcy case which was
 commenced on September 12, 2019. Advance is a corporation organized and existing under the laws
 of the State of Delaware. At all times material to this complaint, Advance regularly and systematically
 conducted business in the State of Alabama, and, in particular, within that portion of the State of
 Alabama lying within this court’s district and division. McDonald did business with Advance within
 this district and division, and it is these business transactions that give rise to this litigation.
         2.        Advance is listed as a creditor in the schedules filed by McDonald.
         3.        Despite having both notice and actual knowledge of the commencement of McDonald’s
 case, Advance sent McDonald an email on April 18, 2020 in an effort to collect a pre-petition debt
 owed by McDonald to Advance. The email states: “We recently contacted you regarding a settlement
 offer and have yet to hear from you…. With this offer, your payoff balance will be $1193.30.” The
 Plaintiff asserts that this letter is not for informational purposes, but has the sole intention of coercing
 payment from McDonald. There being no other reason to contact the debtor regarding an unsecured
 debt.




Case 20-80060-CRJ            Doc 1     Filed 04/21/20 Entered 04/21/20 14:22:09                  Desc Main
                                       Document      Page 1 of 3
       4.      McDonald brings this action to recover the actual damages she has sustained as a result
of the defendant’s willful violation(s) of the automatic stay in this case and to recover punitive
damages from the defendant for those violation(s).
       5.      This adversary proceeding arises in a case under Title 11 of the United States Code,
and it is a core proceeding since it concerns the administration of McDonald’s estate, requests the
return of property of the estate, and affects the adjustment of the debtor-creditor relationship between
McDonald and Advance. Consequently, this is a core proceeding, and this court has jurisdiction over
this adversary proceeding pursuant to 28 U.S.C. §157(b)(2)(A), (E), and (O), and 28 U.S.C. §1334(b).
                              Claim – Violation of the Automatic Stay
       6.      McDonald incorporates by reference the allegations in paragraphs one through five of
this complaint.
       7.      Advance is listed as a creditor in Schedule F of the bankruptcy case filed by McDonald.
       8.      As a result of Advance being listed as a creditor in the schedules filed by McDonald,
the defendant had both notice and actual knowledge of both the commencement of and all the
proceedings in McDonald’s bankruptcy case.
       9.      Pursuant to §362(a) of the Bankruptcy Code, the commencement of McDonald’s
bankruptcy case gave rise to the automatic stay which, among other things, prohibits Advance from
attempting to collect from McDonald any pre-petition obligation owed by McDonald to Advance.
       10.     Despite the imposition of the automatic stay by the commencement of this case and
having both notice and actual knowledge of the commencement of this case, Advance contacted
McDonald by email in an attempt to collect from her a pre-petition obligation owed by McDonald to
Advance.
       11.     The actions of Advance violate 11 U.S.C. §362 as set forth in this complaint.
       12.     McDonald has sustained injury and damage as a result of the defendant’s violation(s)
of the automatic stay.
       13.     Advance’s actions evince contempt and distain for this court, the orders it issues, and
the protection afforded by Title 11 of the United States Code.
       14.     Under 11 U.S.C. §362(k)(1), McDonald is entitled to an award of compensatory
damages, including costs and attorney’s fees, and punitive damages against Advance for its willful
and intentional violation(s) of the automatic stay. The letter is likely emblematic of a systematic abuse
where this creditor has made a business decision that it is cheaper to violate the Stay than to abide by
it.




Case 20-80060-CRJ         Doc 1     Filed 04/21/20 Entered 04/21/20 14:22:09                Desc Main
                                    Document      Page 2 of 3
       15.    McDonald was emotionally distressed as a direct and proximate result of the
defendant’s behavior.




       WHEREFORE, McDonald asks this court to enter an order:
              (A) Awarding McDonald compensatory damages against Advance including the
                  reasonable attorney’s fees and costs incurred by McDonald in the preparation and
                  prosecution of this adversary proceeding;
              (B) Awarding McDonald punitive damages against Advance for its willful and
                  intentional violation(s) of the automatic stay, such damages being intended to instill
                  in Advance and other creditors due respect for this court and its orders and to deter
                  them from taking similar action against McDonald and similarly situated debtors in
                  the future; and
              (C) Granting McDonald any additional or different relief this court deems appropriate.


Dated: 04/21/2020                                     Respectfully submitted,

                                                      /s/ John C. Larsen_________________
                                                      John C. Larsen
                                                      Attorney for the debtor/plaintiff,
                                                      Stephanie McDonald
OF COUNSEL:
LARSEN LAW P.C.
1733 Winchester Road
Huntsville, Alabama 35811
(256) 859-3008
john@jlarsenlaw.com




Case 20-80060-CRJ        Doc 1      Filed 04/21/20 Entered 04/21/20 14:22:09               Desc Main
                                    Document      Page 3 of 3
